SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of theSecurities Exchange Act of 1934 Check the appropriate box:xPreliminary information statement.oConfidential, for Use of the Commissioner Only (as permitted by Rule 14c-5(d)(2)).o Definitive information statement. CNI Charter Funds (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies:N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined):N/A (4) Proposed maximum aggregate value of transaction:N/A (5) Total fee paid:$0 o Fee paid previously with preliminary materials. N/A o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A(2)Form, Schedule or Registration Statement No.:N/A(3)Filing Party: N/A(4)Date Filed:N/A IMPORTANT NEWS ABOUT CNI CHARTER FUNDS May , To the Shareholders of the AHA Diversified Equity Fund: CNI Charter Funds appointed Turner Investment Partners, Inc. as sub-adviser to a portion of the AHA Diversified Equity Fund, effective February 29, Each of AMBS Investment Counsel, LLC, Freeman Associates Investment Management LLC and SKBA Capital Management, LLC continues to manage a portion of the Fund.CCM Advisors, LLC continues to serve as investment adviser to the Fund. The next few pages of this package feature more information about Turner Investment Partners.Please take a few moments to read them.Call us at (888) 889-0799 if you have any questions. On behalf of the Board of Trustees, I thank you for your continued investment in CNI Charter Funds. Sincerely, 1 CNI CHARTER FUNDS INFORMATION STATEMENT TO SHAREHOLDERS OF THE AHA DIVERSIFIED EQUITY FUND This document is an Information Statement and is being furnished to shareholders of the AHA Diversified Equity Fund (the “Fund”), a series of CNI Charter Funds (the “Trust”), in lieu of a proxy statement pursuant to the terms of an exemption order issued by the Securities and Exchange Commission (the “SEC”).CCM Advisors, LLC (“CCMA”) serves as the investment adviser for the Fund.The exemption order permits CCMA and the Board of Trustees of the Trust (the “Board”) to employ additional sub-advisers, terminate sub-advisers, and modify sub-advisory agreements without prior approval of the Fund’s shareholders. The Board reviews advisory and sub-advisory agreements annually.In addition, under the SEC order, if CCMA and the Board retain a new sub-adviser, the Trust is required to provide an Information Statement to shareholders of the affected portfolios of the Trust explaining the change. This Information Statement is being mailed on or about May 29, 2008 to the shareholders of the Fund of record as of May 1, 2008 (the “Record Date”).The Fund will pay the expenses of preparing this Information Statement.As of the Record Date, 5,655,552.87 Institutional Class shares and 599,137.19 Class N shares of the Fund were issued and outstanding.Appendix A lists shareholders who owned beneficially more than 5% of the shares of the Fund as of the Record Date.To the knowledge of CCMA, the executive officers and trustees of the Trust as a group owned less than 1% of the outstanding shares of the Fund and of the Trust as of the Record Date. WE ARE NOT ASKING YOU FOR A PROXY. PLEASE DO NOT SEND US A PROXY. 2 Appointment of Turner Investment Partners, Inc. as a Sub-Adviser to the AHA Diversified Equity Fund On February 28, 2008, the Board approved the appointment of Turner Investment Partners, Inc.(“Turner”) as sub-adviser to a portion of the AHA Diversified Equity Fund (the “Fund”).As the Fund’s investment adviser, CCM Advisors, LLC (“CCMA”) oversees Turner as a sub-adviser to a portion of the Fund.CCMA entered into a sub-advisory agreement with Turner (the “Agreement”) effective February 29, 2008, to manage a portion of the Fund, subject to the supervision of CCMA and the Board. No officers of the Trust or trustees of the Trust (each a “Trustee”) are officers, employees, directors, managers or members of Turner.In addition, since the beginning of the Trust’s last fiscal year, no Trustee has had, directly or indirectly, a material interest in Turner, any of its parents or subsidiaries or any subsidiaries of a parent of any such entities, and no Trustee has been a party to a material transaction or material proposed transaction to which Turner, any of its parents or subsidiaries or any subsidiaries of a parent of any such entities, was or is to be a party. Considerations by the Board of Trustees At its February 28, 2008, meeting, in connection with its review of the Turner sub-advisory agreement, the Board considered a variety of matters, including the background, education and experience of Turner’s key portfolio management and operational personnel; Turner’s overall financial strength and stability; its regulatory compliance systems and procedures; its resources and ability to retain, attract and motivate capable personnel to serve the Fund; and the overall general quality and depth of its organization.The Board also reviewed Turner’s investment philosophy and processes as well as its brokerage, trading and soft dollar practices. The Board reviewed information regarding the historical performance of Turner’s core growth equity composite, noting that the returns of Turner’s composite were significantly higher than those of the Russell 1000 Growth Index for the one-, three-, five-, seven-, and ten-year and since-inception periods ended December 31, 2007. The Board also reviewed information regarding the advisory fees proposed to be charged under the Turner sub-advisory agreement, noting that those fees were within the range of fees charged by Turner to other investment companies and institutional clients. The Board noted that CCMA pays the Fund’s sub-advisory fees out of CCMA’s advisory fee, and that the Fund’s asset levels currently were not so substantial that they could lead to significant economies of scale. The Board also considered information prepared by Turner relating to its projected costs and profits with respect to the Fund.The Board recognized that Turner would not receive benefits other than investment advisory fees as a result of its relationship with the Fund, except the intangible benefits of any reputation enhancement and exposure within the community of investment management companies arising in connection with the Fund’s performance. 3 Based on its review, including its consideration of each of the factors referred to above, the Board concluded that the proposed Turner sub-advisory agreement represents fair and reasonable compensation in light of the nature and quality of the services proposed to be provided by Turner to the Fund and its shareholders, and that approval of the sub-advisory agreement is in the best interest of both the Fund and its shareholders. Turner Investment Partners, Inc. Turner is located at 1205 Westlakes Dr., Suite 100, Berwyn, Pennsylvania 19312, is employee-owned and has been providing investment advisory services to clients such as pension funds, foundations, public companies, other asset managers, financial advisors, and individuals since 1990.As of March 31, 2008, Turner managed assets of approximately $25.4 billion. Day-to-day management of the portion of the AHA Diversified Equity Fund managed by Turner is the responsibility of its Core Growth Equity Investment Team, which is led by Robert E. Turner with co-managers Mark D. Turner, Robb J. Parlanti and Halie W.
